United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1007
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

   Gregory Swecker, also known as Gregory R. Swecker, also known as Greg
        Swecker; Beverly Swecker, also known as Beverly F. Swecker

                     lllllllllllllllllllllDefendants - Appellants

Swecks, Inc.; Palisades Collection, LLC; State of Iowa, by serving Greene County
 Attorney and Attorney General for the State of Iowa; Grand Junction Municipal;
   Unifund CCR Partners; Midland Power Cooperative; State of Iowa, Greene
                                 County Attorney

                            lllllllllllllllllllllDefendants
                                    ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                        Submitted: November 15, 2018
                          Filed: November 20, 2018
                                [Unpublished]
                                ____________

Before BENTON, BOWMAN, and ERICKSON, Circuit Judges.
                         ____________
PER CURIAM.

      Gregory Swecker and Beverly Swecker appeal after the district court1 adversely
granted summary judgment in a foreclosure action brought by the United States of
America, and denied their Federal Rule of Civil Procedure 60(b) motion challenging
the summary judgment decision. The Sweckers have also filed two motions, both
asking this court to take judicial notice of documents related to a separate matter.

       We first conclude that our jurisdiction is limited to reviewing the district
court’s order denying the Sweckers’ Rule 60(b) motion. See Fed. R. App. P.
3(c)(1)(B) (notice of appeal must designate judgment, order, or part thereof being
appealed); USCOC of Greater Mo. v. City of Ferguson, 583 F.3d 1035, 1040 & n.4
(8th Cir. 2009) (discussing application of Rule 3(c)). We further conclude that the
district court did not abuse its discretion in denying that motion, as the Sweckers did
not show with clear and convincing evidence that the government had engaged in
fraud or misrepresentation preventing them from fully and fairly presenting their case,
and did not show exceptional circumstances warranting relief. See Fed. R. Civ. P. 60
(describing circumstances under which court may relieve party from final judgment
or order); Browder v. Dir., Dept. of Corr. of Ill., 434 U.S. 257, 263 n.7 (U.S. 1978)
(Rule 60(b) ruling is reviewed for abuse of discretion); Arnold v. Wood, 238 F.3d
992, 998 (8th Cir. 2001) (Rule 60(b) motion is not vehicle for simple reargument on
merits, but instead requires showing of exceptional circumstances warranting relief);
see also United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 935 (8th Cir.
2006) (to prevail on Rule 60(b)(3) motion, movant must show with clear and
convincing evidence that opposing party engaged in fraud or misrepresentation that
prevented movant from fully and fairly presenting movant’s case).



      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                         -2-
      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the Sweckers’
pending motions, as the documents at issue would not be helpful to our review.

                         ____________________




                                     -3-